IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs June 25, 2014

           STATE OF TENNESSEE v. FRED ARNOLD MCMAHAN

                   Appeal from the Circuit Court for Blount County
                   No. C-21573, C-21575      David Duggan, Judge




                 No. E2013-02800-CCA-R3-CD - Filed August 15, 2014


The Defendant, Fred Arnold McMahan, pled guilty to multiple felony drug offenses, and the
trial court sentenced him to a fifteen-year Community Corrections sentence, consecutive to
a ten-year prison sentence in another criminal case. In July 2013, the Defendant’s
Community Corrections officer filed an affidavit alleging that the Defendant had violated his
Community Corrections sentence by failing to report for intake, and, after a hearing, the trial
court ordered the Defendant to serve the remainder of his sentence in confinement. On
appeal, the Defendant contends that the trial court erred when it revoked his Community
Corrections sentence because there was insufficient evidence presented to support the
revocation. After a thorough review of the record and applicable authorities, we conclude
that the trial court did not err when it revoked the Defendant’s Community Corrections
sentence, and we affirm the trial court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which J OSEPH M. T IPTON,
P.J., and D. K ELLY T HOMAS, JR., J., joined.

J. Liddell Kirk, Knoxville, Tennessee, for the Appellant, Fred Arnold McMahan.

Robert E. Cooper, Jr., Attorney General and Reporter; Tracy L. Alcock, Assistant Attorney
General; Mike Flynn, District Attorney General; and Matthew Dunn, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                         OPINION
                                          I. Facts


                                              1
                                      A. Background

       This case arises out of the Defendant’s pleas of guilt to multiple felony drug offenses
in 2012 and 2013. The trial court sentenced the Defendant to a fifteen-year sentence on
Community Corrections for case numbers C-21573 and C-21575, consecutive to a ten-year
sentence in the Tennessee Department of Correction for case number C-21183. The guilty
plea agreement signed by the Defendant on February 22, 2013, in case numbers C-21573 and
C-21575, noted that the Defendant agreed to report for Community Corrections intake on
June 21, 2013 by 6 p.m., the same day he was due to report for service of his sentence in case
number C-21183.

       On July 10, 2013, an affidavit was filed alleging that the Defendant had violated his
Community Corrections sentence by failing to report for intake on June 21, 2013. The
affidavit indicated that a warrant had been issued based upon the Defendant violating his
sentence. On December 9, 2013, the trial court held a hearing on the Community Corrections
violation, during which the following evidence was presented:

        Robert Nease testified that he was employed by the Blount County Sheriff’s Office
and assigned to the Drug Task Force. He testified that the Defendant entered a guilty plea
to a drug offense in case number C-21183 for which the trial court imposed a ten-year
sentence. Officer Nease stated that the Defendant was ordered to report to serve his sentence
in case number C-21183 on June 21, 2013. Officer Nease testified that on October 25, 2013,
he arrested the Defendant at McDonald’s.

       Brian Hensley testified that he was the District Supervisor for the Blount County
Community Corrections program and stated that he had received judgments from the trial
court indicating that the Defendant would be serving a fifteen-year Community Corrections
sentence consecutive to his prison term in case number C-21183. Mr. Hensley stated that he
had never seen or met the Defendant prior to the date of the hearing.

       Based upon this evidence, the trial court stated the following:

              The Court finds [based] on this proof that there’s been a material
       violation of the terms of the [Defendant’s] Community Corrections sentences
       based on failing to report for intake. The Court is going to revoke the
       Community Corrections sentences and order the Defendant to serve these
       sentences.




                                              2
        The trial court revoked the Defendant’s Community Corrections sentence and ordered
the Defendant to serve his sentence in the Tennessee Department of Correction. It is from
this judgment that the Defendant now appeals.

                                        II. Analysis

      On appeal, the Defendant contends that the trial court erred when it revoked his
Community Corrections sentence because the State failed to show by a preponderance of the
evidence that the Defendant had violated the conditions of his supervision. The State
responds that the State submitted substantial evidence upon which the trial court could
revoke the Defendant’s Community Corrections sentence.

        Our review of a trial court’s revocation of a Community Corrections sentence is
similar to our review of a trial court’s probation revocation. State v. Harkins, 811 S.W.2d
79, 83 (Tenn. 1991). A trial court may revoke probation upon its finding by a preponderance
of the evidence that a violation of the conditions of probation has occurred. T.C.A. § 40-35-
311(e) (2010). “In probation revocation hearings, the credibility of witnesses is to be
determined by the trial judge.” State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App.
1991).

       The judgment of the trial court in a revocation proceeding will not be disturbed on
appeal unless there has been an abuse of discretion. See State v. Smith, 909 S.W.2d 471, 473
(Tenn. Crim. App. 1995). In order for this court to find an abuse of discretion, “there must
be no substantial evidence to support the conclusion of the trial court that a violation of the
conditions of probation has occurred.” State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001).

        The evidence shows that the Defendant failed to report to his Community Corrections
officer. The guilty plea agreement, signed by both the Defendant and the trial judge,
indicated that the Defendant was to report on June 21, 2013. The Community Corrections
supervisor for Blount County testified that he had never met or come into contact with the
Defendant prior to the violation hearing. The officer who arrested the Defendant testified
that the Defendant had failed to report for his prison sentence on June 21, 2013. This was
the same date the Defendant was due to report for Community Corrections intake as outlined
in the plea agreement. This is sufficient evidence for the trial court to find by a
preponderance of the evidence that the Defendant failed to abide by the terms of his
Community Corrections sentence for failing to report for intake on the agreed upon date.
Thus, the trial court did not abuse its discretion when it ordered the Defendant’s Community
Corrections sentence to be revoked. The Defendant is not entitled to relief on this issue.




                                              3
                                    III. Conclusion

        Based upon the foregoing authorities and reasoning, we affirm the judgment of the
trial court.

                                                ___________________________________
                                                ROBERT W. WEDEMEYER, JUDGE




                                            4